On Motion to Recall Remittitur.
[Decided September 9, 1919.]
Per Curiam.
The clerk inadvertently included the interest from the time of the accident, in the judgment in this cause. Appellants also claim that, inasmuch as they obtained a substantial modification of the judgment of the lower court, under the decisions of this court, the costs should be awarded against respondent. This contention is undoubtedly correct.
It is therefore ordered that the remittitur be amended to exclude the interest as above, arid to award the costs of the action against respondent.